SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) {X}ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 OR {}TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16668 A.Full title of the plan and the address of the plan: WSFS Financial Corporation 401(k) Savings and Retirement Plan 500 Delaware Avenue Wilmington, DE19801 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WSFS Financial Corporation 500 Delaware Avenue Wilmington, DE19801 REQUIRED INFORMATION The audited financial statements required are included herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. WSFS Financial Corporation 401(k) Savings and Retirement Plan DATE:June 28, 2012 By: /s/ Peggy H. Eddens Peggy H. Eddens Plan Administrator WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Financial Statements and Supplemental Schedules December 31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm Thereon) WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits, December 31, 2011 and 2010 2 Statements of Changes in Net Assets Available for Benefits, Years ended December 31, 2011 and 2010 3 Notes to Financial Statements 4 Schedule 1.Schedule H, Line 4i – Schedule of Assets (Held at End of Year), December 31, 2011 15 Report of Independent Registered Public Accounting Firm To Participants and Administrator of the WSFS Financial Corporation 401(k) Savings and Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the WSFS Financial Corporation 401(k) Savings and Retirement Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) as of December 31, 2011is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Philadelphia, Pennsylvania June 28, 2012 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets: Investments, at fair value (note 3) $ $ Notes receivable from participants 815,507 809,339 Net assets available for plan benefits before adjustment 44,329,413 45,669,016 Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2011 and 2010 Investment (Loss) Income Net (depreciation) / appreciation in fair value of investments (note 5) $ ) $ Interest and dividends 40,040 27,546 Net Investment (Loss) / Income ) 9,991,857 Contributions: Employer Participants 3,523,917 2,284,774 Total Contributions 3,755,043 Deductions: Benefits paid 3,460,829 4,936,805 Administrative expenses Total Deductions 3,482,171 4,946,605 Net (Decrease) / Increase in Net Assets Available for Benefits ) 8,800,295 Net assets available for benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. 3 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 Description of Plan The purpose of the WSFS Financial Corporation 401(k) Savings and Retirement Plan (the Plan) is to encourage and assist employees (Associates) in following a systematic savings program suited to their individual long-term financial objectives. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The following description of the Plan provides only general information. Participants should refer to the plan agreement or the summary plan description for a more complete description of the Plan’s provisions. (a) Eligibility All full- and part-time regular (non-temporary) status Associates of WSFS Financial Corporation or its subsidiaries (the Employers) who have completed six months of service as of July 1, 2004 or who will complete six months of service on or after July 1, 2004 and have attained age 21 years or older are eligible to participate following the completion of six months of continuous employment. Peak time Associates, interns, temporary employees, leased employees, or nonresident aliens are not eligible to participate in the Plan, except as may otherwise be required to preserve the qualified status of the Plan. (b) Contributions Participants may authorize the Employers to make payroll deductions under the Plan from 0% to 70% of their total compensation, not to exceed $16,500 in 2011. In addition, those participants, who are over age 50 or turning age 50 on or before December 31, 2011, are eligible for an additional catch-up contribution of $5,500 in 2011. The percentage contribution may be increased, decreased, revoked, or resumed at any time during the year. Such changes are effective as of the next pay period. Contributions made by participants are credited to their individual accounts and are made on a pretax basis assuming applicable regulations set forth in the Internal Revenue Code are satisfied. All contributions made by the Employers on participants’ behalf are also on a pretax basis. The Employers’ contributions comprise the following: Company Matching Contribution – The Plan includes an employer matching contribution program such that the Employers match 100% of the Associate’s contribution up to 5% of total compensation. The matching contribution is made in cash and participants are able to direct the investment of the contribution.If they choose not to, the contribution will be invested in the default option which is 100% Reed, Conner & Birdwell, Inc. balanced fund.Participants can make changes to their investment elections at any time. Employer Base Profit Sharing Contribution – The Plan includes a profit sharing program. The contribution for each eligible participant is calculated as a fixed percentage of the participant’s total compensation.Participants can direct the investment of the profit sharing contribution prior to when it is given. If they choose not to, the contribution will be invested in the default option, which is 100% Reed, Conner & Birdwell, Inc. balanced fund.Participants can make changes to their investment elections at any time.The two types of profit sharing contributions are as follows: 4 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 · Base Contribution – Participants shall be entitled to a base contribution in each calendar quarter in which the Board approves such contributions, based upon the Employers’ performance. It is calculated based on a fixed percentage of eligible compensation. · Supplemental Contribution – A participant shall be entitled to a supplemental contribution at the end of each plan year in which the Board approves such contributions, based upon the Employers’ performance. (c) Participants’ Accounts Participants’ accounts are credited for their contributions and the Employers’ contribution made on their behalf. Participants’ accounts are also adjusted by an allocation of the earnings or losses of the Plan fund in which each participant’s account is invested based upon the change in unit share price of all funds and for the money market fund upon the ratio of the account balance to the total of all participants’ account balances in that fund. (d) Vesting All Associate contributions are 100% vested and are not subject to forfeiture for any reason. Employer contributions that are forfeited by participants reduce future Employer contributions. Unallocated forfeitures were $87,568 and $36,904 as of December31, 2011 and 2010, respectively. Forfeitures used to offset Employer contributions amounted to $32,187 and $205,524 for the years ended December31, 2011 and 2010, respectively. The table below shows the vesting schedule for the Plan: Years of service Vested percentages as amended 1 20% 2 40 3 60 4 80 5 (e) Withdrawals Participants’ accounts are segregated between pre-January 1, 1988 and post-January 1, 1988 contributions. Associate contributions made subsequent to January 1, 1988 are made on a pretax basis. Withdrawals are subject to tax and, in certain instances, penalty. Effective January1, 1993, the Plan is required to withhold federal income taxes at a flat rate of 20% on the taxable portion of withdrawals that are not directly rolled over into an Individual Retirement Account (IRA) or another qualified retirement plan. This withholding tax does not apply to minimum distributions and annuity payments. Participant interest payments on loans, which are included in interest and dividends, are made on a post-tax basis. 5 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 Under the Plan, participants may request hardship withdrawals of vested contributions (but not income earned on contributions after December 31, 1988), which must be approved by the Associate Benefits Committee and can only be made for one of the following reasons: 1. Purchase of primary residence of the participant; 2. Preservation of primary residence; 3. Certain medical expenses of a participant or the participant’s dependents; and 4. Tuition for the next semester or quarter of postsecondary education of the participant, spouse, or dependents. (f) Notes Receivable from Participants Under the Plan, participants may obtain loans up to 50% of their vested account balance with a minimum loan of $1,000 and a maximum loan of $50,000. The interest rate on loans is the prime rate plus 1%. Interest paid on the loan is added to the participant’s account balance. Loans are secured by the participant’s interest in the Plan.To be eligible for a loan, Associates must make Associate Savings Contributions of at least 1% of total compensation.Participants may only have one outstanding loan at a time with no option to refinance.Once that loan is paid in full, they are required to wait 30 days before they can reapply for a new loan. (g) Administrative Expenses Expenses relating to the administration of the Plan are generally paid by WSFS Financial Corporation. Costs incurred by the Plan relating to voluntary removal of funds in the form of loan proceeds or withdrawals are paid by the participants. (h) Payment of Benefits Any participant, who separates from service for any reason, excluding death, shall be entitled to receive their vested interest in their account balance.This distribution can be in a lump-sum payment, rollover to an IRA, or rollover to the qualified plan of a new employer.Upon the death of a participant prior to payment of all retirement benefits, the participant’s vested account balance shall be paid to the participant’s beneficiary in accordance with the plan document. Summary of Significant Accounting Policies (a) Basis of Presentation The accompanying financial statements are prepared on the accrual basis of accounting. (b) Recently Adopted Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No.2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS (ASU 2011-04). ASU 2011-04 is intended to improve the comparability of fair value measurements 6 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS. The amendments are of two types: (i)those that clarify the Board’s intent about the application of existing fair value measurement and disclosure requirements and (ii)those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The update is effective for annual periods beginning after December15, 2011. Plan management does not believe the adoption of this update will have a material impact on the plan’s financial statements. (c) Investment Valuation and Income Recognition Investments are reported at fair value.See note 3 for discussion of fair value measurements. Net appreciation (depreciation) in fair value of investments is reflected in the statements of changes in net assets available for benefits and includes realized gains and losses on investments bought and sold and the change in appreciation (depreciation) from one period to the next. The estimated fair value of the investment in the FFTW Income Plus Fund (formerly ABN-AMRO Income Plus Stable Value Fund) is adjusted to contract value in the adjustment from fair value to contract value for fully benefit-responsive investment contracts line item as described in paragraph (i) below. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Acquisition costs are included in the cost of investments purchased, and sales are recorded net of selling expenses. (d) Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the plan document. (e) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (f) Basis of Accounting The Plan records all transactions on an accrual basis. Investment income is recorded as earned. (g) Fund Accounting for Income The Collective Trust Funds, Stable Value Fund, and Common Stock Fund invest interest and dividend income within the fund to purchase additional fund assets rather than distribute the income among investors in the fund. 7 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 (h) Payment of Benefits Benefits are recorded when paid. (i) Fully Benefit-Responsive Investment Contracts Effective January 1, 2006, the Plan adopted the provisions of ASC 946-210 (formerly FASB Staff Position (“FSP”) AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans) with respect to fully benefit-responsive investment contracts held by the FFTW Income Plus Fund (formerly ABN-AMRO Income Plus Stable Value Fund), which is provided as a core investment option to participants in the Plan. As provided in ASC 946-210, an investment contract is generally permitted to be valued at contract value, rather than fair value, to the extent it is fully benefit-responsive.As also provided for by ASC 946-210, the fully benefit-responsive investment contracts are included at fair value in the investments of the Plan and are adjusted to contract value in the statements of net assets available for Plan benefits. The average market yield of the FFTW Fund for the year ended December 31, 2011 was 1.85% and the average yield earned by the FFTW Fund that reflects the actual interest credited to participants for the year ended December 31, 2011 was 1.40%. The average market yield of the FFTW Fund for the year ended December 31, 2010 was 2.60% and the average yield earned by the FFTW Fund that reflects the actual interest credited to participants for the year ended December 31, 2010 was 2.19%. 8 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 Fair Value Measurements ASC 820 establishes a framework for measuring fair value, which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include: ·Quoted prices for similar assets or liabilities in active markets ·Quoted prices for identical or similar assets or liabilities in inactive markets ·Inputs other than quoted prices that are observable for the asset or liability ·Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of observable inputs. 9 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2011 and 2010. Collective Investment Fund:Valued at the net asset value (“NAV”) of shares held by the Plan at year end. Common Stock Fund: Valued at the NAV of the shares held by the plan at year end. The NAV is calculated based upon shares of Company stock and cash balances held by the Fund. Stable Value Funds:Stable Value Funds are public investment vehicles valued using the NAV provided by the administrator of the fund.As of December 31, 2011, the Plan invested in the FFTW Income Plus Fund (formerly ABN-AMRO Income Plus Stable Value Fund).Per review of the fund’s audited financial statements as of December 31, 2011, substantially all of the fund’s investment valuations used to determine its NAV are Level 2 valuations.Therefore, the Plan’s management classified the valuation of the FFTW Income Plus Fund as Level 2. The Plan has $43,513,906 of investments in alternative investment funds which are reported at fair value. For all of those investments, the Plan has concluded that the net asset value reported by the underlying fund approximates the fair value of the investment. These investments are redeemable with the fund at NAV under the original terms of the partnership agreements and/or subscription agreements and operations of the underlying funds.However, it is possible that these redemption rights may be restricted or eliminated by the funds in the future in accordance with the underlying fund agreements. Due to the nature of the investments held by the funds, changes in market conditions and the economic environment may significantly impact the NAV of the funds and, consequently, the fair value of the Plan interests in the funds.Furthermore, changes to the liquidity provisions of the funds may significantly impact the fair value of the Plan’s interest in the funds. Although a secondary market exists for these investments, it is not active and individual transactions are typically not observable.When transactions occur in this limited secondary market, they may occur at discounts to the reported net asset value.Therefore, if the redemption rights in the funds were restricted or eliminated and the Plan were to sell these investments in the secondary market, it is reasonably possible that a buyer in the secondary market may require a discount to the reported NAV, and the discount could be significant. 10 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2011 and 2010 The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2011: Fair Value Measurements Using Quoted Significant Prices Other Significant in Active Observable Unobservable Fair Markets Inputs Inputs Value (Level 1) (Level 2) (Level 3) Measurement Collective Investment Funds $
